Title: Stephen Peabody to John Adams, 12 August 1797
From: Peabody, Stephen
To: Adams, John


        
          Hond. Sir
          Atkinson August 12th. 1797.
        
        With pleasure we are informed in the public prints of your safe return from the seat of government. The present critical state of the affairs of our country, has undoubtedly produced pressing anxieties in your mind, of which we have all in some measure been partakers. But the public mind appears to be relieved and satisfied,

with the cool, deliberate, and spirited measures recommended in your excellency’s spech, and adopted by Congress, which we think, cannot fail of arresting the attention, and approbation of every enlightened citizen possessed of a prenciple of integrity.— May Heaven direct our public measures, establish a government upon the prenciples of equal liberty, and make our country an asylum for the virtuous, from all parts of the world.
        The enclosed sermon you will please to accept; excuse want of sentiment, and inaccuracies in the composition, and unjustifiable liberties taken by the printer.
        Here you will permit me to observe; that for a clergyman, in an obscure country village to propose a visit from the president of the United States with his lady, might seem assuming; to omit making the request, taking into view family relations, would be an exhibition of neglect; which involves me in a dilemma. I may say however, that one of the best Sisters in the world is worthy of attention, and with her connections, would feel themselves honored, and gratified to wait on her friends when ever an opportunity presents.
        Master William Shaw the bearer, will inform you of our health and domestic circumstances.
        That the smiles of Heaven may accompany your exertions in directing our national affairs, in discovering the dark complicated machinations of our enemies foreign and domestic, is the cordial pray[er] of / Hond. Sir / Your most obedient, / humble servant—
        
          Stephen Peabody
        
      